Citation Nr: 1216209	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  04-26 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to a disability rating in excess of 20 percent for postoperative left medial epicondylectomy with ulnar nerve entrapment prior to December 16, 2008.

2.  Entitlement to an increased rating for postoperative left medial epicondylectomy with ulnar nerve entrapment, evaluated as 40 percent disabling from December 16, 2008.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1999.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a December 2003 rating decision that, among other things, increased the zero percent rating for left medial epicondylectomy to 20 percent disabling, effective from May 23, 2003.  The Veteran appealed for a higher disability evaluation.  

The appellant was afforded a personal hearing at the RO in June 2006.  The transcript is of record.  

By Board decision in July 2009, the issues of entitlement to a disability rating in excess of 20 percent for postoperative left medial epicondylectomy with ulnar nerve entrapment and pseudofolliculitis barbae were remanded for further development.  All other issues on appeal at that time were denied by the Board and are no longer for appellate consideration.

In letters from the appellant and his representative dated in November 2009, the Veteran stated that he was satisfied with his current ratings for all issues "except for left elbow and bilateral knees" and that remand development was only necessary as to those two issues. 

The Board construed the above writing as the Veteran's affirmative intent to withdraw the issue of entitlement to an increased rating for pseudofolliculitis barbae from appellate consideration.  As stated above, the issues pertaining to higher ratings for right knee disability were addressed in the July 2009 Board decision and are no longer for appellate consideration.  His correspondence is referred to the RO for consideration and any action deemed appropriate.

By RO rating decision dated in February 2011, the 20 percent rating for left medial epicondylectomy with ulnar nerve entrapment was increased to 40 percent disabling, effective December 16, 2008.

A September 2011 Board decision concluded that the criteria for withdrawal of an appeal on the issue of entitlement to a disability rating in excess of 30 percent for pseudofolliculitis barbae were met and the appeal was dismissed.  The Board no longer has jurisdiction over that matter.  The issue of entitlement to a disability rating in excess of 20 percent for postoperative left medial epicondylectomy with ulnar nerve entrapment was remanded to schedule a hearing.

The Veteran was afforded a hearing in December 2011 before the undersigned Veterans Law Judge sitting at Seattle, Washington.  The transcript of the hearing is of record.  During the hearing, testimony was also allowed as to the status of pseudofolliculitis barbae and the feasibility of rating the disorder under an alternate diagnostic code.  Since the Board no longer has jurisdiction over this matter, the Veteran is at liberty to file a claim for an increased rating to the agency of original jurisdiction.  


FINDINGS OF FACT

1.  Prior to December 16, 2008, postoperative left medial epicondylectomy with ulnar nerve entrapment was manifested by moderately severe impairment of the musculospiral/radial nerve.

2.  Postoperative left medial epicondylectomy with ulnar nerve entrapment is manifested by no more than moderately severe impairment of the musculospiral/radial nerve.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent disability evaluation for postoperative left medial epicondylectomy with ulnar nerve entrapment are met prior to December 16, 2008. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8514 (2011).

2.  The criteria for an evaluation in excess of 40 percent for postoperative left medial epicondylectomy with ulnar nerve entrapment are not met. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 3.321, 4.124a, Diagnostic Code 8514 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran asserts that the symptoms associated with service-connected left elbow disability are more severely disabling than reflected by the currently assigned disability evaluation and that a higher rating is warranted.  During personal hearing in December 2008, the appellant presented testimony to the effect that he his left ulnar area hurt a great deal with pain radiating into his arm, neck, shoulder, and head leading to headaches.  He related that the left arm was very weak and lacked strength, that he had problems picking things up and dropping them, and was unsure if he had anything in his hand if he did not look because of left hand and arm numbness.  The appellant related that he was unable to play sports or engage in recreational pursuits, and that the disability had affected activities of daily living, including performing household chores and maintenance, as well work duties that involved a great deal of typing.  

Preliminary Considerations - Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (b); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

For an increased compensation issue, 38 U.S.C.A. § 5103(a) requires at a minimum that the Secretary notify the claimant that to substantiate a claim, the claimant must provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability.  The notice requirements of the VCAA apply to all elements of a service-connection claim including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information pertaining to disability ratings and an effective date for the award of benefits. Id at 486.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The record reflects that fully compliant notice was sent to Veteran in September 2003 prior to the initial unfavorable decision on the claim, supplemented by correspondence dated in November 2008, January 2009.  Notification that included information pertaining to a disability rating and effective date for an award was also sent to the appellant.  Therefore, VA's duty to notify in this case has been satisfied.  For these reasons, the Board may proceed to decide the appeal. 

The Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 (1993).  During the course of the appeal, VA clinical records dating from 2002 were thoroughly reviewed.  Private clinical records were also received in support of the claim and considered.  The Veteran has had several VA examinations over the course of the appeal that are determined to be adequate for rating purposes.  He was afforded an RO hearing in June 2006 and a hearing in December 2011 before the undersigned Veterans Law Judge.  The actions of the Veterans Law Judge at the hearing supplement the VCAA and comply with 38 C.F.R. § 3.103 (2011).  The case was remanded for further development on two occasions.  The whole of the record, including his personal statements and those of his representative have been read and carefully considered. 

The Board is satisfied that VA has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim. See 38 U.S.C.A. § 5103A (a)(2); Dela Cruz v. Principi, 15 Vet.App. 143 (2001); Smith v. Gober, 14 Vet.App. 227 (2000); aff'd 281 F.3d 1384 (Fed. Cir. 2002); see also Quartuccio v. Principi, 16 Vet.App. 183; Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (2002).  The claim is ready to be considered on the merits.

Pertinent Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life and is based, as far as practicable, on average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.10 (2011). 

Historically, a June 1999 rating decision granted service connection for left medial epicondylectomy with scar, evaluated as noncompensably disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5206.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 38 C.F.R. §  Part 4.  The Board attempts to determine the extent to which the Veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 4.10 (2011). 

The service-connected postoperative left medial epicondylectomy with ulnar nerve entrapment is currently evaluated under 38 C.F.R. § 4.124a Diagnostic Code 8514 (2011) for paralysis of the musculospiral or radial nerve.  Mild, moderate or severe incomplete paralysis warrants a rating of 20, 30, and 50 percent for the major arm, or 20, 20, and 40 percent for the minor arm, respectively.  A 70 or 60 percent disability rating is warranted for complete paralysis or the major or minor extremity, respectively, that is manifested by drop of the hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; inability to extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of wrist; supination of hand, extension and flexion of elbow weakened, and the loss of synergic motion of extensors that seriously impairs the hand grip.  Total paralysis of the triceps occurs only as the greatest rarity. 38 C.F.R. § 4.124a, Diagnostic Code 8514 (2011).  

Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances. 38 C.F.R. § 4.120 (2011).  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 38 C.F.R. § 4.124a (2011).

When involvement is only sensory, the rating should be for the mild, or at most, moderate degree.  Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe incomplete paralysis. 38 C.F.R. § 4.124 (2011).

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet.App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is or primary concern. See Francisco v. Brown, 7 Vet.App. 55, 58 (1994).  In claims for a higher rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made. See Hart v. Mansfield, 21 Vet.App. 505, 509-510 (2007); see also Fenderson v. West, 12 Vet.App. 119, 126 (1999), 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). 

Factual Background

A claim for an increased rating for postoperative left medial epicondylectomy with ulnar nerve entrapment was received in May 2003.

Nerve conduction (electromyogram or EMG) studies were performed at Madigan Army Medical Center in June 2003 that were interpreted as showing moderate nerve entrapment at the left elbow.  

The appellant was afforded a VA examination of the left elbow in September 2003.  It was noted that he was working temporarily at the RO engaged in filing.  History was provided to the effect that he had undergone medial epicondylectomy in December 1996 and had been pain-free for a year and a half.  The Veteran related that he currently had sharp pain 24 hours a day and numbness in the ulna nerve distribution of the left hand.  It was reported that because of numbness, he had difficulty lifting even a cup.  He denied activity-dependent pain and did not use an assistive device or medication.  Prior nerve conduction studies were reviewed.

When evaluated, it was noted that the Veteran was in no acute distress.  Examination of the left elbow revealed a nine-millimeter scar over the medial epicondyle area.  The scar was not tender.  There was marked tenderness to minimal palpation over the ulna nerve in the elbow area.  It was reported that this caused the Veteran to flinch the entire left arm.  There was decreased pinprick sensation in the ulna nerve distribution of the left hand as well as weakness in this area.  The fourth and fifth fingers opposed to the thumb were markedly weaker on the left when compared to those on the right.  Left elbow range of motion was reported to be normal with flexion to 145 degrees and extension of zero degrees.  It was noted that repetitive range of motion testing did not cause discomfort or decrease in range of motion.  Following examination, the impression was status post medial epicondylectomy of the left elbow with recurrence of moderate ulnar nerve entrapment documented by EMG.

By rating action dated in December 2003, the zero percent rating for left medial epicondylectomy with scar was increased to 20 percent, effective from May 23, 2003.

The Veteran was afforded a VA examination in March 2004.  He stated that his entire left upper extremity felt "dull," said that he could not lift with the left hand, and had to use the right hand to lift a cup.  On physical examination, the Tinel's test at the wrist was positive on the left with pain radiating into the upper extremity and down into the hand.  No manual intraosseous muscle wasting of either hand was observed.  Dorsiflexion of the wrists was 43 degrees on the right and 22 degrees on the left.  Palmar flexion was 47 degrees on the right and 40 degrees on the left.  Evaluation of muscle strength showed 5/5 extension on the right and 2/5 on the left.  Flexion was 5/5 bilaterally.  Elbow flexion was 5 on the right and 0.5 on the left.  Elbow extension was 5 on the right and 5- on the left.  Wrist dorsiflexion was 5 on the right and 0.5 on the left.  Palmar flexion was 5 on the right and 1 on the left.  A nerve conduction study was ordered. 

A VA outpatient clinic note dated in April 2004 reflects that the Veteran was referred for evaluation of left upper extremity pain, numbness and weakness.  Pertinent history was reviewed, including prior surgery that reportedly did not transpose the nerve but did shave some bone from the medial epicondyle.  The appellant related that his symptoms had improved for a year but were gradually getting worse.  He currently reported constant sensory changes and tingling pain in his entire left hand and felt that it was weak.  He said that he had failed grip strength and had trouble with dexterity.  A comprehensive neurologic evaluation, including nerve conduction studies, was performed leading to findings of an abnormal study.  The results of the nerve conduction study were interpreted as showing electrodiagnostic evidence of a left ulnar sensory neuropathy of indeterminate age.  It was noted that it was impossible to anatomically localize the ulnar nerve lesion further (to elbow or wrist) with only sensory nerve conduction abnormalities.  The examiner further added that there was no evidence of left ulnar nerve motor involvement even with inching study across the elbow.  There was no needle EMG evidence of acute or chronic denervation of the distal left ulnar innervated muscle.  

The Veteran underwent neurosurgery evaluation in January 2005 for a complaint of left upper extremity symptoms thought to be due to a recurrence of left ulnar nerve entrapment at the elbow.  It was noted that he was right handed.  Pertinent medical history was recited.  The appellant related that he had pain throughout the left upper extremity and difficulty picking up objects.  He reported numbness in the left third through fifth fingers, as well as weakness in the left hand and tenderness that was maximal on the medial aspect of the left elbow.  The Veteran associated headaches and neck pain with left upper extremity pain.  

On physical examination, the appellant demonstrated at least 4+/5 strength throughout the left upper extremity muscles, particularly in the ulnar nerve distribution.  There was no significant atrophy in the left first dorsal intraosseous muscle.  The examiner rated the Veteran's reflexes in the upper extremities as biceps-2, brachioradialis-1, and triceps-difficult to elicit bilaterally.  He had a positive Tinel's response to tapping over the left ulnar nerve along the medial elbow with dysesthesias radiating into the fifth finger or pinky.  The sensory examination demonstrated reduction in the left third, fourth, and fifth fingers to light touch.  Examination of two-point discrimination applied along the volar pads in the left fingers demonstrated the following values (with a value of six mm or less considered normal): left thumb-5 mm, index finger-6 mm, and middle, ring and little fingers all greater than 15 mm. 

The examiner stated that in summary that the Veteran might have a recurrent left ulnar nerve entrapment problem.  It was noted that he brought an outside magnetic resonance imaging (MRI) study done in October 2004 that was reviewed, but that focal edema of the nerve at the point of former surgery could not be confirmed.  

The appellant was afforded a VA examination in October 2007 where muscle strength denoted as left and right elbow flexion (musculotaneous nerve), left and right wrist flexion and extension (radial nerve), left and right finger flexors, abduction (ulnar nerve), and thumb opposition (median nerve) were depicted as 5/5 throughout.  Upper extremity pain, light touch, and position sense were reported as 2/2 throughout which was noted to be normal.  It was indicated that there was no abnormal sensation on the left or the right.  The biceps, triceps, brachioradialis and finger jerk were all 2+ on the left and the right.  

VA outpatient progress notes dated in December 2008 and January 2009 show that the Veteran had a negative EMG but considerable ulnar neuropathy symptoms.  Pain level was reported to be 8/10 all the time.  The appellant reported that using the left hand made pain worse and that he dropped things when he used it.  On examination, right grip strength was 117 pounds and 23 pounds on the left.  Normal grip strength was noted to be between 78 and 124 pounds.

The Veteran underwent left elbow ulnar release and medial epicondylectomy in May 2009 for recurrent left cubital tunnel syndrome, and left ulnar nerve compromise at the elbow with marked adhesions at the ulnar nerve directly overlying the medial and abnormal medial epicondyle.  The operative report provided history of significant ongoing left elbow pain from ulnar nerve dysfunction that had required revision surgery.  

The appellant was afforded a VA examination in August 2009.  The examiner noted that the claims folder was reviewed.  Complaints included constant moderate pain in the left elbow flaring up to severe pain with repetitive motion or use.  It was reported that the appellant worked as a claims assistant for VA but that it was difficult for him to pick up and carry objects and papers, and that his job had been adjusted accordingly.  He stated that the activities of daily living were awkward because of weakness of the left elbow and grip in the left hand, and limitation of motion.  There was no incoordination.  The appellant wore a plastic brace over the elbow for comfort.  He took one Vicodin daily.  Pain level was reported as 8/10 that was often worse with cold temperatures at night.  It was noted that the Veteran presented with several medical reports, including an EMG report from March 2009 showing findings compatible with old or longstanding left ulnar neuropathy across the elbow, but no evidence of carpal tunnel syndrome.

On physical examination, there was moderate pain with all movement and moderate to severe tenderness over the medial epicondyle with a positive Tinel sign at the elbow.  The elbow fatigued easily.  There was no apparent spasm.  The appellant had 3/5 strength but no incoordination.  Repetitive motion increased pain and weakness with all degrees of motion but did not change range of motion that was from zero to 105 degrees.  It was reported that associated with this was diminished sensation down the ulnar aspect of the forearm and hand, and the dorsal and palmar aspects of the little and right fingers.  There was a narrow well-healed 13-centimeter surgical scar that was freely movable that did not functionally limit the surgical scar on the medial aspect of the elbow.  It was reported that the scar was not disabling.  

An X-ray of the left elbow was interpreted as showing enthesophyte at the insertion side of the triceps and a large calcific density projecting anterior to the joint space measuring approximately 16.0x6.4 mm.  There was also a calcification that was thought to possibly be the same seen on the lateral view projecting just medial to the medial humeral epicondyle with associated soft tissue swelling.  Early degenerative changes were observed at the coronoid process of the ulna.  Following examination, the assessment was status post left medial epicondylectomy with recent surgery.  It was commented that residual symptoms of ulnar neuropathy were ongoing.

Private clinical records dated between May and September 2009 were received from A. B. Thomas, M.D., PH.D., noting that there had been improvement in the Veteran's condition and that the severe pain he had been having before the surgery had improved and that he was better, although with some ongoing issues, including a fair amount of swelling and weakness in the left arm.  

When examined in September 2009, it was noted that that the skin was intact and that there was a protective sensibility in the left ulnar nerve distribution.  There was normal capillary refill without evidence of clubbing or cyanosis.  The Veteran had tenderness to palpation of the left elbow with significant swelling about the left medial elbow region.  It was reported that overall, he had "excellent" extension, although there was discomfort with terminal extension.  Flexion was to 130 degrees with significant discomfort beyond that.  Grip strength was 47 kilograms (kg) on the right and 23 kg on the left.  The assessment was status post left cubital tunnel release with medial epicondylectomy and repair of the FCU [flexor carpi ulnaris].  Dr. Thomas commented that the appellant would likely have some symptoms on a permanent basis, but that "Fortunately, it is a blessing that some of his symptoms are improved."

Legal Analysis

1.  Rating in excess of 20 percent for postoperative left medial epicondylectomy with ulnar nerve entrapment prior to December 16, 2008.

The evidence reflects that the Veteran is right-hand dominant.  The service-connected elbow disability affects that non-dominant or minor upper extremity.  The record reflects that prior to December 16, 2008, the appellant was treated intermittently for left elbow complaints that included pain, diminished grip strength, tingling, and numbness.  On clinical evaluation, there were indications of decreased pinprick sensation.  Marked tenderness and finger weakness were noted in September 2003.  Despite such symptoms, ulnar entrapment was found to be no more than moderate at that time.  An EMG in June 2003 also determined that there was no more than moderate nerve entrapment.  The appellant reported that he used no assistive devices and did not take medication for his symptoms.  

Subsequent clinical records reflect that the veteran continued to be treated intermittently for similar complaints, including difficulty picking up and holding objects, sensory changes and reduced sensation and tingling.  The evidence indicates that while EMG studies of the left elbow were invariably found to be abnormal, evidence of a more severe degree of nerve involvement was not demonstrated on objective study.  However, there was evidence of some fluctuating neurological deficit throughout the appeal period.  

It is clear that objective findings varied widely during this time frame.  However, in 2003, the Veteran complained of pain and numbness.  Sensation was decreased - he flinched the arm on examination - and there was a report that the left arm was markedly weaker than the right.  Similarly, in March 2004, strength was graded as 2/5 on the left.  Despite subsequent inconsistent readings, the Board concludes that the more probative evidence establishes that there was no significant change and that a uniform evaluation is warranted.  

Based on the foregoing, the Board concludes that the symptoms associated with the service-connected left elbow disability more nearly approximated the criteria for severe prior to December 16, 2008 for which a 40 percent disability evaluation is warranted.


2.  Rating in excess of 40 percent for postoperative left medial epicondylectomy with ulnar nerve entrapment.

The Veteran is in receipt of a 40 percent disability rating for moderately severe impairment of the musculospiral or radial nerve of the minor upper extremity.  In order to be awarded the maximum schedular rating of 60 percent for postoperative medial epicondylectomy with ulnar nerve entrapment of the minor upper extremity, it must be demonstrated that the appellant has complete paralysis of the musculospiral or radial nerve.  

The Board observes that although the record demonstrates decreased functioning of the left upper extremity requiring surgery in 2009, there is no indication in the record that the Veteran has complete paralysis of the musculospiral nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8514 specifies that complete paralysis as manifested by symptoms delineated above occurs only as the greatest rarity and this is not demonstrated in this case.  Moreover, the Veteran's private physician, Dr. Thomas, indicated in September 2009 that although there were remaining issues with discomfort, weakness and diminished grip strength, surgery had improved left elbow function and that he was better, with excellent extension and flexion to 130 degrees.  As such, the Board finds that no more than severe musculospiral/radial nerve impairment is demonstrated overall and that a higher disability rating is not warranted.  

The Board recognizes that a layperson is competent to describe what comes to him or her through the senses. See Layno v. Brown, 6 Vet.App. 465 (1994).  In this regard, the Veteran can assert that the symptoms associated with left elbow disability are worse.  The Federal Circuit has held that lay assertion is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  However, the Board retains the discretion to make a credibility determination and otherwise weigh the evidence submitted, including lay evidence. See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  To the extent that the appellant asserts that his service-connected left elbow disorder is more severely disabling, the Board points out that the findings in the VA and private clinical records, to include VA medical examinations, do not establish that he has more severe disability in this regard, specifically complete paralysis.  The Board accepts that the appellant has significant functional impairment and pain.  However, neither the lay nor the medical evidence reflects the functional equivalent of symptoms required for an evaluation in excess of 40 percent when all of the complaints and findings are considered.  Therefore, even accepting the appellant's statements as true, this would not warrant a higher rating for reasons stated above.  The Board thus concludes that the clinical findings on examination are of greater probative value and fail to demonstrate that a higher evaluation is warranted.  Based on the foregoing, the Board finds that no more than a 40 percent disability rating is warranted, and that a uniform rating is appropriate for the appeal period. See Hart v. Mansfield, 21 Vet.App. 505, 509-510 (2007); see also Fenderson v. West, 12 Vet.App. 119 (1999).

The Board must also consider whether any alternative diagnostic code serves as a basis for a higher rating for service-connected left elbow disability, to include C.F.R. § 4.71a, Diagnostic Code 5206 (2011) under which the Veteran was previously rated.  The record reflects, however, that the Veteran does not have unfavorable ankylosis of the left elbow or a flail joint for which a 50 percent disability evaluation might be awarded under 38 C.F.R. § 4.71a, Diagnostic Codes 5205 or 5209 (2011).  As well, other diagnostic codes pertaining to the elbow, including 5206, do not provide for more than a 40 percent disability evaluation for the minor upper extremity on any basis.  Therefore, these diagnostic codes are unavailing of a higher rating for the service-connected left elbow disability.

Finally, the Board has also considered whether a higher rating for service-connected postoperative medial epicondylectomy with ulnar nerve entrapment is warranted on an extraschedular basis.  The potential application of 38 C.F.R. § 3.321(b) (1) (2011) has been considered.  However, the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  In this regard, the Board finds that there has been no showing by the Veteran that the service-connected disability has resulted in marked interference with employment or necessitated frequent periods of hospitalization.  The Board finds that the rating that has been assigned is precisely that contemplated for this disability. See Thun v. Peake, 22 Vet.App. 111 (2008).  The Board concludes that the Veteran has not demonstrated such a degree of disability so as to render impractical the application of the regular rating schedule standards.  In the absence of such factors, the criteria for referral for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b) (1) are not met. See Bagwell v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 (1995). 

Accordingly, an evaluation of 40 percent is granted for postoperative medial epicondylectomy with ulnar nerve entrapment prior to December 16, 2008, and no more than a 40 percent rating for postoperative medial epicondylectomy with ulnar nerve entrapment is warranted subsequent to December 16, 2008.  Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

An evaluation of 40 percent for postoperative medial epicondylectomy with ulnar nerve entrapment is granted prior to December 16, 2008, subject to controlling regulations governing the payment of monetary awards.

An evaluation in excess of 40 percent for postoperative medial epicondylectomy with ulnar nerve entrapment is denied.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


